Case: 20-50845     Document: 00515797559         Page: 1     Date Filed: 03/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 26, 2021
                                  No. 20-50845
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel De Jesus Torres Ponce,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:18-CR-758-4


   Before Davis, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Manuel De Jesus Torres Ponce appeals the 87-month sentence
   imposed following his guilty plea for conspiring to import five kilograms or
   more of cocaine. The Government requests that the appeal be dismissed
   pursuant to the appeal waiver in Torres Ponce’s plea agreement. Torres


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50845     Document: 00515797559           Page: 2   Date Filed: 03/26/2021




                                    No. 20-50845


   Ponce’s opening brief did not address the waiver, and he has not filed a reply
   brief responding to the Government’s argument.
          We review de novo whether an appeal waiver bars an appeal. United
   States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Torres Ponce’s waiver was
   knowing and voluntary as the record shows that he knew he had the right to
   appeal and that he was giving up that right by entering the plea agreement.
   See United States v. Higgins, 739 F.3d 733, 736 (5th Cir. 2014). Also, the
   waiver plainly applies to his challenge to his sentence. See id. Counsel for
   Torres Ponce is cautioned that pursuing an appeal contrary to a valid waiver
   and without responding to the Government’s invocation of the waiver is a
   needless waste of judicial resources and could result in sanctions. See United
   States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
          The appeal is DISMISSED.




                                         2